972 F.2d 349
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Edward M. CZUPRYNSKI, Defendant-Appellant.
No. 92-1890.
United States Court of Appeals, Sixth Circuit.
Aug. 14, 1992.

1
Before KEITH and BATCHELDER, Circuit Judges;  and HOOD, District Judge.*

ORDER

2
The defendant appeals a district court order revoking his pretrial release.   The defendant has filed a brief in support of release, a motion for immediate release pending appeal, and a motion for amendment of the conditions of his release.   The government has filed a brief in opposition to the defendant's release.   Upon review and consideration, the court concludes that the district court did not err ordering the defendant's release revoked.   See 18 U.S.C. § 3148.   United States v. Hazime, 762 F.2d 34 (6th Cir.1985).


3
It is therefore ORDERED that the district court's order is affirmed.   The defendant's motion for release pending appeal and for amendment of the terms of his release are denied as moot.   This order is without prejudice to the defendant's right to challenge the constitutionality of the conditions of his release upon appeal from final judgment or in a civil proceeding.



*
 The Honorable Joseph M. Hood, U.S. District Judge for the Eastern District of Kentucky, sitting by designation